 

Exhibit 10.1

 

SENIOR SECURED, SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

SENIOR SECURED, SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”), dated as of January 28, 2016, among Nuo Therapeutics, Inc., a
Delaware corporation (“Borrower”), Deerfield Mgmt, L.P., as administrative agent
and collateral agent (in such capacities, the “DIP Agent”) and the lenders set
forth on the signature page of this Agreement (such persons and each person
which from time to time becomes a party hereto as a lender, the “Lenders”, and
together with the DIP Agent and the Borrower, the “Parties”).

 

WITNESSETH:

 

WHEREAS, on January 27, 2016 (the “Petition Date”) the Borrower, as a debtor and
debtor in possession, filed a voluntary petition for relief under the Bankruptcy
Code (such term and other capitalized terms used herein shall have the meanings
set forth in Article I of this Agreement) with the United States Bankruptcy
Court for the for the District of Delaware (the “Bankruptcy Court”) (such
proceedings being jointly administered under Case No. 16-10192 (MFW) are
hereinafter referred to collectively as the “Chapter 11 Case”). The Borrower
continues to operate its business and manage its properties as a debtor in
possession pursuant to sections 1107 and 1108 of the Bankruptcy Code;

 

WHEREAS, the Borrower has requested that the Lenders provide a senior secured,
super-priority debtor-in-possession credit facility in an aggregate principal
amount of Nine Million Dollars ($9,000,000), inclusive of the Roll Up Loan
(hereinafter defined), in the amount of Four Million Five Hundred Thousand
$4,500,000, all on a post-petition basis and on the terms and conditions set
forth herein; and

 

WHEREAS, the Lenders are willing to provide such financing only if, among other
things, (a) all of the Obligations hereunder and under the other Transaction
Documents (i) constitute an allowed super-priority, administrative expense claim
in the Chapter 11 Case pursuant to section 365(c)(1) of the Bankruptcy Code, as
more particularly set forth herein and in the Financing Orders; and (ii) are
secured by valid, perfected Liens on the Collateral to the extent set forth
herein and in the Financing Orders; and (b) the financing and the Transaction
Documents are authorized and approved by the Financing Orders to be entered by
the Bankruptcy Court, and such Financing Orders are acceptable in form and
substance to the DIP Agent and the Lenders in their sole discretion.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1          General Definitions. Wherever used in this Agreement,
including the recitals hereto, the Exhibits or the Schedules attached hereto,
unless the context otherwise requires, the following terms have the following
meanings:

 

 

 

 

“Accountant’s Report” has the meaning given to it in Section 5.1(e)(i).

 

“Affiliate” means, with respect to any Person, any other Person:

 

(a)          that owns, directly or indirectly, in the aggregate more than 10%
of the beneficial ownership interest of such Person;

 

(b)          that directly or indirectly through one or more intermediaries
controls, or is controlled by, or is under common control with, such Person; or

 

(c)          that directly or indirectly is a general partner, controlling
shareholder, or managing member of such Person.

 

“Agreement” has the meaning given in the introductory paragraph hereto.

 

“Agreement Date” means the date of this Agreement.

 

“Applicable Laws” means all statutes, rules and regulations of any Governmental
Authorities in the United States or elsewhere relating to Borrower or its
Subsidiaries or the conduct of their respective businesses.

 

“Approved Cash Management Arrangements” means cash management arrangements
satisfactory to the DIP Agent and the Initial Lenders in their sole discretion.

 

“Approved Cash Management Order” means a cash management order satisfactory to
the DIP Agent and the Initial Lenders in their sole discretion approving the
Approved Cash Management Arrangements and directing the Borrower to comply
therewith.

 

“Asset Purchase Agreement” means that certain Asset Purchase Agreement, dated on
or about the date of this Agreement by and among the Borrower and the buyer
identified therein (the “Buyer”).

 

“Authorizations” has the meaning given to it in Section 3.1(o).

 

“Bankruptcy Code” means title 11 of the United States Code, as now and hereafter
in effect, or any successor statutes.

 

“Bankruptcy Court” has the meaning given to it in the Recitals hereto.

 

“Borrower” has the meaning given to it in the introductory paragraph hereto.

 

“Borrower Indemnified Party” has the meaning given to it in Section 7.11.

 

“Budget” means the forecast of cash receipts, expenses and disbursements, loan
balances, and anticipated total drawing amounts and uses of Loans for the
immediately following 9-week period, in form and substance acceptable to the DIP
Agent and the Initial Lenders, as updated and approved in accordance with
Section 5.1(f), Section 5.1(g) and the Financing Orders.

 

 2 

 

 

“Business Day” means a day on which banks are open for business in the City of
New York.

 

“Carve-Out” has the meaning given to it in the Financing Orders, as applicable.

 

“Case Milestones” means each of the following deadlines: (a) entry of the
Interim Order and the Approved Cash Management Order, each in form and substance
satisfactory to the DIP Agent and the Initial Lenders, by the third Business Day
following the Petition Date; (b) entry of the Final Order in form and substance
satisfactory to the DIP Agent and the Initial Lenders within twenty (20) days
after the date of entry of the Interim Order; (c) filing of the Stalking Horse
Motion, in form and substance satisfactory to the DIP Agent and the Initial
Lenders, by the first Business Day following the Petition Date; (d) entry of an
order approving the Stalking Horse Motion and related bidding and sale
procedures, in each case, in form and substance satisfactory to the DIP Agent
and the Initial Lenders by the earlier of (i) twenty (20) days following the
formation of a Committee and (ii) twenty five (25) days after the Petition Date;
(e) holding of an auction for the sale of the Borrower’ assets by March 13,
2016; (f) entry of an order approving such sale(s) by March 14, 2016; and (g)
closing of such sales by March 25, 2016.

 

“Cash and Cash Equivalents” means, with respect to any date of determination,
cash, cash equivalents, and marketable securities as set forth on Borrower’s
balance sheet as of such date.

 

“CFC” has the meaning given to it in Section 3.1(m).

 

“Chapter 11 Case” has the meaning given to it in the Recitals hereto.

 

“Chapter 11 Plan” means a plan of reorganization or a chapter 11 plan of the
Borrower, in form and substance satisfactory to the Existing Lenders and the
Initial Lenders, in their sole discretion.

 

“Closing Fee” has the meaning given to it in Section 2.9(b).

 

“Code” has the meaning given to it in Section 3.1(l).

 

“Collateral” means any and all “Collateral” or “DIP Collateral” referred to in
the Financing Orders.

 

“Commitment” means the commitment of Lenders to provide Loans in accordance with
Section 2.2 in an aggregate principal amount of $9,000,000.

 

“Committee” means any official committee of unsecured creditors appointed by the
U.S. Trustee or approved by the Bankruptcy Court in the Chapter 11 Cases.

 

“Debtor Relief Laws” means the Bankruptcy Code and all other domestic or foreign
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, arrangement (including under any relevant incorporating
statute), rearrangement, receivership, insolvency, reorganization, judicial
management, administration or relief of debtors or similar debtor relief laws of
the United States or other applicable jurisdiction from time to time in effect
and affecting the rights of creditors generally.

 

 3 

 

 

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other condition (or any combination of the foregoing), would
constitute an Event of Default.

 

“DIP Agent” has the meaning given to it in the introductory paragraph hereto.

 

“DIP Superpriority Claim” means the superpriority administrative expense claim
granted by the Bankruptcy Court in the Financing Orders in respect of the
Obligations, as described in and subject to Section 2.10.

 

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

 

“Event of Default” has the meaning given to it in Section 6.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations thereunder.

 

“Existing Credit Agreement” means that certain Facility Agreement, dated as of
March 31, 2014 (as amended, restated, supplemented, waived or otherwise modified
on or before the Petition Date), by and among Borrower and the Existing Lenders.

 

“Existing Lenders” means the lenders from time to time party to the Existing
Credit Agreement as of the date hereof.

 

“Existing Loans” means the loans by Existing Lenders under the Existing Credit
Agreement.

 

“FDA” means the U.S. Food and Drug Administration.

 

“Final Order” means the final order entered by the Bankruptcy Court approving
this Agreement.

 

“Financing Orders” means: the Interim Order and, the Final Order, as applicable
at such time.

 

“First Day Orders” means those orders entered by the Bankruptcy Court on or
about the Petition Date, in each case as previously provided to the DIP Agent
and the Initial Lenders and acceptable to them in form and substance.

 

“GAAP” means generally accepted accounting principles consistently applied as
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession).

 

 4 

 

 

“Government Authority” means any government, quasi-governmental agency,
governmental department, ministry, cabinet, commission, board, bureau, agency,
court, tribunal, regulatory authority, instrumentality, judicial, legislative,
fiscal, or administrative body or entity, whether domestic or foreign, federal,
state, provincial or local, having jurisdiction over the matter or matters and
Person or Persons in question.

 

“Hedging Obligations” means all liabilities under take-or-pay or similar
arrangements or under any interest rate swaps, caps, floors, collars and other
interest hedge or protection agreements, treasury locks, equity forward
contracts, currency agreements or commodity purchase or option agreements or
other interest or exchange rate or commodity price hedging agreements and any
other derivative instruments, in each case, whether the Borrower and its
Subsidiaries are liable contingently or otherwise, as obligor, guarantor or
otherwise, or in respect of which liabilities the Borrower or its Subsidiaries
otherwise assures a creditor against loss.

 

“Indebtedness” means the following:

 

(a)          all indebtedness for borrowed money;

 

(b)          the deferred purchase price of assets or services (other than trade
payables and other liabilities to employees and officers arising in the ordinary
course of business and not related to any financing) which in accordance with
GAAP would be shown to be a liability (or on the liability side of a balance
sheet);

 

(c)          all guarantees of Indebtedness;

 

(d)          the maximum amount of all letters of credit issued or acceptance
facilities established for the account of Borrower and any of its Subsidiaries,
including without duplication, all drafts drawn thereunder (other than letters
of credit or acceptance facilities supporting other indebtedness of Borrower and
any of its Subsidiaries which are otherwise permitted hereunder);

 

(e)          all capitalized lease obligations;

 

(f)          all indebtedness of another Person secured by any Lien on any
property of Borrower or its Subsidiaries, whether or not such indebtedness has
been assumed or is recourse (with the amount thereof, in the case of any such
indebtedness that has not been assumed by Borrower or its Subsidiaries, being
measured as the lower of (x) the fair market value of such property and (y) the
amount of the indebtedness secured);

 

(g)          all Hedging Obligations; and

 

(h)          indebtedness created or arising under any conditional sale or title
retention agreement.

 

“Indemnity” has the meaning given to it in Section 7.11.

 

“Initial Lenders” means the Lenders signatory to this Agreement on the Agreement
Date.

 

 5 

 

 

“Initial Loan” means the initial Loan by Lenders hereunder.

 

“Interest Payment Date” has the meaning given to it in Section 2.7.

 

“Interest Rate” means twelve percent (12%) simple interest per annum.

 

“Interim Order” means the interim order entered by the Bankruptcy Court
approving this Agreement.

 

“IP” and “Intellectual Property” have the meanings given to such terms in
Section 3.1(k).

 

“Lenders” means the Initial Lenders and any other Person who becomes party to
this Agreement from time to time as a Lender.

 

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention,
privilege or other encumbrance on or with respect to property or interest in
property having the practical effect of constituting a security interest, in
each case with respect to the payment of any obligation with or from the
proceeds of, any asset or revenue of any kind.

 

“Loans” means loans and advances hereunder.

 

“Loss” has the meaning given to it in Section 7.11.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, condition (financial or otherwise) or assets of Borrower or its
Subsidiaries, taken as a whole, other than as a result of those events that
customarily would occur leading up to the commencement of the Chapter 11 Case,
(b) the validity or enforceability of any provision of any Transaction Document,
(c) the ability of the Borrower to fully and timely perform the Obligations or
(d) the rights and remedies of the Lenders under any Transaction Document.

 

“Maturity Date” means the earliest of: (i) the stated maturity date, which shall
be March 31, 2016; (ii) the date on which the sale of the Borrower’s assets
shall have been consummated (or any portion thereof); (iii) the date that is
twenty (20) days after the entry of the Interim Order, unless on or before such
day the Bankruptcy Court shall have entered the Final Order; and (iv) the
acceleration of the Loans or termination of the Commitment under this Agreement,
including, without limitation, as a result of the occurrence of an Event of
Default.

 

“Maximum Available Amount” means the maximum amount of the Loans available at
any time in accordance with the Budget (less the amount of any such Loans then
outstanding), such amount not to exceed the lesser of (a) the unfunded portion
of the Commitment at any time and (b) the total permitted amount of Loans set
forth in the Financing Orders.

 

“Necessary Documents” has the meaning given to it in Section 3.1(i).

 

 6 

 

 

“Notice of Borrowing” means a notice requesting the borrowing of a Loan duly
executed by the chief financial officer or acting chief financial officer of the
Borrower and substantially in the form of Exhibit A hereto.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with the Transaction Documents including each of
the Loans and all and any obligations related to the foregoing.

 

“Organizational Documents” means the articles of incorporation and by-laws, each
as amended to date, of Borrower.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, duties, other similar charges or similar
levies, and all liabilities with respect thereto, together with any interest,
fees, additions to tax or penalties applicable thereto (including by reason of
any delay in payment), arising from any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, any Transaction Document (excluding, for greater certainty, any taxes on the
general income of the Lenders.)

 

“Party” and “Parties” have the respective meanings given in the introductory
paragraph hereto.

 

“Permitted Indebtedness” means the following Indebtedness:

 

(a)          the Obligations;

 

(b)          Indebtedness evidenced by capital leases or secured by purchase
money Liens approved in writing by the Required Lenders; and

 

(c)          Indebtedness existing as of the Agreement Date and set forth on
Exhibit A and paid only pursuant to the provisions of the agreements evidencing
such Indebtedness set forth on such Exhibit.

 

“Permitted Liens” means:

 

(a)          Liens existing on the Agreement Date and set forth on Exhibit B
attached hereto, and any renewals or extensions thereof, provided that the
property covered thereby is not increased;

 

(b)          Liens in favor of the Lenders and the Existing Lenders;

 

(c)          statutory Liens created by operation of applicable law;

 

(d)          Liens arising in the ordinary course of business, consistent with
past practice and securing obligations that are not overdue or are being
contested in good faith by appropriate proceedings;

 

 7 

 

 

(e)          Liens for taxes, assessments or governmental charges or levies not
overdue and payable or that are being contested in good faith by appropriate
proceedings;

 

(f)          Liens arising from judgments, decrees or attachments in existence
prior to Petition Date;

 

(g)          Liens in favor of financial institutions arising in connection with
accounts maintained in the ordinary course of Borrower’s and its Subsidiaries’
business and consistent with past practice held at such institutions to secure
standard fees for services charged by, but not financing made available by, such
institutions;

 

(h)          Liens securing Indebtedness permitted pursuant to clause (b) of the
definition of Permitted Indebtedness;

 

(i)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(j)           deposits to secure (i) the performance of tenders, bids, trade
contracts, licenses and leases, statutory obligations, surety bonds, performance
bonds, bank guaranties and other obligations of a like nature incurred in the
ordinary course of business and consistent with past practice, or (ii)
indemnification obligations relating to any disposition;

 

(k)          easements, rights of way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially interfere with
the conduct of the business of the applicable Person;

 

(l)           leases, licenses or subleases granted to others in the ordinary
course of business and not interfering in any material respect with the business
of Borrower and its Subsidiaries;

 

(m)         Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or equivalent in foreign jurisdictions) on items in the
course of collection; and

 

(n)          licenses of intellectual property granted by Borrower or any of its
Subsidiaries required in connection with the sale of Borrower’s products in the
ordinary course of business and not interfering in any material respect with the
conduct of business of Borrower and its Subsidiaries.

 

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

“Petition Date” has the meaning given to it in the Recitals hereto.

 

 8 

 

 

“PFIC” has the meaning given to it in Section 3.1(l).

 

“Prior Liens” means any valid, duly perfected, non-avoidable Liens, only to the
extent permitted to be in existence pursuant to the Existing Credit Agreement,
in existence as of the Petition Date (or valid and non-avoidable Liens in
existence immediately prior to the Petition Date that are perfected subsequent
to the Petition Date the priority and perfection of which relates back to a date
prior to the Petition Date as permitted but section 546(b) of the Bankruptcy
Code, and, to the extent applicable, section 362(b)(18) of the Bankruptcy Code)
including, without limitation, valid, duly perfected, non-avoidable pre-Petition
Date Liens referred to on any schedule to any lender or owner title insurance
policy of any of the property of the Borrower.

 

“Register” has the meaning given to it in Section 1.4(b).

 

“Required Lenders” means Lenders that, taken together, hold more than 50% of the
aggregate outstanding principal amount of the Commitment and the Loans extended
thereunder; provided, that in the event that there is no Commitment then in
effect, then more than 50% of the Loans then outstanding.

 

“Roll Up Loan” has the meaning given to it in Section 2.1(a).

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” means the annual and other reports filed or furnished by Borrower
with or to the SEC under the Exchange Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Security Agreement” shall have the meaning provided therefor in the Existing
Credit Agreement.

 

“Stalking Horse Motion” means the motion of the Borrower, in form and substance
satisfactory to the Initial Lenders and the Buyers, filed on or about the
Petition Date, seeking approval of the terms of sale procedures, bid protections
and related relief in connection with the Asset Purchase Agreement.

 

“Subsidiary or Subsidiaries” means, as to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person.

 

“Tax Affiliate” means (a) Borrower and its Subsidiaries and (b) any Affiliate of
any Borrower with which such Borrower files or is required to file consolidated,
combined or unitary tax returns.

 

“Taxes” means all present or future taxes, levies, imposts, stamp or other
duties, fees, assessments, deductions, withholdings, and other charges imposed
by any Government Authority, and all liabilities with respect thereto, together
with any interest, fees, additions to tax or penalties applicable thereto
(including by reason of any delay in payment).

 

 9 

 

 

“Tax Returns” has the meaning given to it in Section 3.1(l).

 

“Test Period” means each successive one calendar week period (a Monday through
the following Sunday) commencing on February 1, 2016.

 

“Transaction Documents” means this Agreement, the Financing Orders, the Approved
Cash Management Order and any other order, document or instrument delivered in
connection with any of the foregoing and dated the Agreement Date or subsequent
thereto, whether or not specifically mentioned herein or therein, in each case
as amended, amended and restated, supplemented, waived or otherwise modified at
any time and from time to time.

 

“U.S. Trustee” means the office of the United States Trustee for the District of
Delaware.

 

“Variance Report” mean, for any Test Period, a report setting forth the
variances (as a percentage) between actual results and the corresponding
anticipated amounts set forth in the Budget for such period, as set forth in
Section 5.1(g).

 

Section 1.2           Interpretation. In this Agreement, unless the context
otherwise requires, all words and personal pronouns relating thereto shall be
read and construed as the number and gender of the party or parties requires and
the verb shall be read and construed as agreeing with the required word and
pronoun; the division of this Agreement into Articles and Sections and the use
of headings and captions is for convenience of reference only and shall not
modify or affect the interpretation or construction of this Agreement or any of
its provisions; the words “herein,” “hereof,” “hereunder,” “hereinafter” and
“hereto” and words of similar import refer to this Agreement as a whole and not
to any particular Article or Section hereof; the words “include,” “including,”
and derivations thereof shall be deemed to have the phrase “without limitation”
attached thereto unless otherwise expressly stated; references to a specified
Article, Exhibit, Section or Schedule shall be construed as a reference to that
specified Article, Exhibit, Section or Schedule of this Agreement; and any
reference to any of the Transaction Documents means such document as the same
shall be amended, supplemented or modified and from time to time in effect. In
the event of a conflict between this Agreement and any Financing Order, the
applicable Financing Order shall govern.

 

Section 1.3          Business Day Adjustment. If the day by which a payment is
due to be made is not a Business Day, that payment shall be made by the next
succeeding Business Day unless that next succeeding Business Day falls in a
different calendar month, in which case that payment shall be made by the
Business Day immediately preceding the day by which such payment is due to be
made.

 

Section 1.4          Register.

 

(a)          Borrower shall record on its books and records the amount of the
Loans, the interest rate applicable, all payments of principal and interest
thereon and the principal balance thereof from time to time outstanding.

 

 10 

 

 

(b)          Borrower shall establish and maintain at its address referred to in
Section 7.1: (i) a record of ownership (the “Register”) in which Borrower agrees
to register by book entry the interests (including any rights to receive payment
of principal and interest hereunder) of each Lender having a Commitment, and the
amount of Loans extended by such Lenders under such Commitment, and any
assignment of any such interest; and (ii) accounts in the Register in accordance
with its usual practice in which it shall record (A) the names and addresses of
the Lenders (and any change thereto pursuant to this Agreement), (B) the amount
of any principal or interest due and payable or paid and (C) any other payment
received by the Lenders from the Borrower and its application to the Loans.

 

Section 1.5         Definition of “Knowledge.” For purposes of the Transaction
Documents, whenever a representation or warranty is made to Borrower’s knowledge
or awareness, to the “best of Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means such knowledge of such fact or other
matter as would have been discovered after a reasonable inquiry of any of the
officers, directors, employees and consultants of Borrower as of the applicable
date who would be expected to have knowledge or awareness of such fact or matter
under the circumstances.

 

ARTICLE 2
AGREEMENT FOR THE LOAN

 

Section 2.1          Use of Proceeds.

 

(a)          The proceeds of the Loans shall be used to (i) provide for the
ongoing working capital and general corporate and operating purposes of the
Borrower during the pendency of the Chapter 11 Case in accordance with, and
subject to, the Budget, (ii) pay fees, interest and expenses associated with the
Loans and the Existing Credit Agreement, (iii) pay the Carve-Out, including
without limitation the payment of the fees of the U.S. Trustee’s office, in each
case, in accordance with the Budget, and (iv) to the extent of $4,500,000 to
refinance a like amount of the Existing Loans under the Existing Credit
Agreement (such Loan, the “Roll Up Loan”).

 

Section 2.2          Disbursement.

 

(a)          Subject to the satisfaction of the conditions set forth in Section
4.1, each Lender severally agrees to make an initial Loan in the total amount
set forth in the initial Notice of Borrowing up to $1,500,000 to be used to pay
the Closing Fee and for any other purpose in accordance with Section 2.1(a), no
later than one (1) Business Day after receiving such Notice of Borrowing.

 

(b)          Subject to satisfaction of each of the conditions set forth in
Section 4.2, each Lender severally agrees to make Loans to the Borrower after
the initial Loan in amounts not to exceed the Maximum Available Amount for any
purpose in accordance with Section 2.1(a) (including, after entry of the Final
Order, the Roll Up Loan to be used for the purpose in Section 2.1(a)(iv)), no
later than two (2) Business Days after receiving a Notice of Borrowing. Such
Loans may be made no more frequently than once per week and in the aggregate not
to exceed the lesser of the unfunded portion of the Commitment or the Budget and
shall be subject to the foregoing limitation. Each Lender’s share of such Loans
shall be determined by its pro rata share of the Commitment as such share is set
forth on Schedule 2 hereto.

 

 11 

 

 

Each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds by 5 p.m. New York City
time, to the account of the Borrower most recently designated by it for such
purpose by notice to the Lenders; provided that such account and all sums on
deposit shall be subject to a perfected first priority Lien in favor of the
Lenders.

 

Section 2.3          Payment.

 

(a)          The Borrower shall pay to the Lenders the outstanding principal
amount of the Loans and all accrued and unpaid interest and fees in respect of
the Loans on the earlier of (i) the Maturity Date and (ii) the date the
principal amount of the Loans becomes due and payable following an acceleration
under Section 6.1 for an Event of Default.

 

(b)          Once repaid, Loans may not be reborrowed.

 

(c)          Within two (2) Business Days after cash receipt of any payments on
account of accounts receivable (except for advance deposits remitted by
customers, but including such deposits following ordinary course billing for
goods or services and recognition by the Borrower that such funds constitute
payments on account of such goods or services sold) otherwise due to Borrower,
(i) if an Event of Default has occurred and is continuing, the Borrower shall
deposit such amount into a deposit account subject to a blocked account
agreement in favor of the DIP Agent on behalf of the Lenders and shall not
expend such funds, or (ii) if no Default or Event of Default is continuing, to
the extent such cash receipts have been deposited into a deposit account subject
to a blocked account agreement in accordance with clause (i) above, the Borrower
shall use such funds and all other cash receipts in accordance with the Budget.

 

(d)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Lender and reasonably acceptable to Borrower. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

(e)          The Borrower shall have the right at any time and from time to time
to prepay any Loans in whole or in part, without premium or penalty (other than
interest that is accrued and outstanding at the time of such prepayment).

 

(f)          Notwithstanding the requirements of Article 4, if the Maturity Date
occurs as a result of a sale of the Borrower’s Assets and no Event of Default
exists, Borrower may, by delivery of Notice of Borrowing, request a draw down
on, and the Lenders shall advance on, such date an amount not to exceed the
lesser of (i) any unfunded portion of the Commitment, and (ii) the remaining
accrued and unpaid items on the Budget.

 

 12 

 

 

Section 2.4          Time and Place. Payments of any amounts due to the Lenders
under this Agreement shall be made in Dollars in immediately available funds
prior to 11:00 a.m. New York City time on such date that any such payment is
due, at such bank or places as the Lenders shall from time to time designate in
writing prior to the date such payment is due. The Borrower shall pay all and
any costs (administrative or otherwise) imposed by banks, clearing houses, or
any other financial institution, in connection with making any payments under
any of the Transaction Documents, except for any costs imposed by the Lenders’
banking institutions.

 

Section 2.5          Taxes, Duties and Fees.

 

(a)          Any and all payments under any Transaction Document shall be made,
in accordance with this Section 2.5, free and clear of and without deduction for
any withholding Taxes except as required by applicable law. If any Taxes are
required by law to be withheld from any amounts payable under a Transaction
Document, (i) the amount payable shall be increased by as much as shall be
necessary so that, after making all required withholdings (including
withholdings on the additional amounts), the payee shall receive an amount equal
to the sum it would have received had no such withholdings been made (any and
all such additional amounts payable shall hereafter be referred to as the
“Additional Amounts”), (ii) the payor shall make such withholdings, and (iii)
the payor shall pay the full amount withheld to the relevant taxing or other
authority in accordance with applicable law. Within thirty (30) days after the
date of any payment of such Taxes, the payor shall furnish to the applicable
payee the original or a certified copy of a receipt evidencing payment thereof
or other evidence of such payment reasonably satisfactory to such payee.

 

(b)          In addition, Borrower agrees to pay, and authorizes the applicable
payee to pay in its name (but without duplication), all Other Taxes. Within
thirty (30) days after the date of any payment of Other Taxes, Borrower shall
furnish to the applicable payee the original or a certified copy of a receipt
evidencing payment thereof or other evidence of such payment reasonably
satisfactory to such payee.

 

(c)          Borrower shall reimburse and indemnify, within ten (10) days after
receipt of demand therefor, each payee for all withholding Taxes and Other Taxes
to which this Section 2.5 applies, whether or not such Taxes were correctly or
legally imposed or asserted. A certificate of the applicable payee(s) setting
forth the amounts to be paid thereunder and delivered to Borrower shall be
conclusive, binding and final for all purposes, absent manifest error.

 

 13 

 

 

(d)          If any Lender determines in good faith that it has received a
refund from a Government Authority relating to Taxes in respect of which
Borrower paid Additional Amounts or made a payment pursuant to Section 2.5(c),
such Lender shall promptly pay such refund to Borrower, net of all out-of-pocket
expenses (including any Taxes imposed thereon) of such Lender incurred in
obtaining such refund, and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund); provided that
Borrower, upon the request of such Lender, agrees to repay the amount paid over
to Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Lender if such Lender is required to
repay such refund to such Governmental Authority. Nothing in this Section shall
require any Lender to disclose any information it deems confidential (including,
without limitation, its tax returns) to any Person, including Borrower.

 

Section 2.6          Costs, Expenses and Losses. If, as a result of any failure
by Borrower to pay any sums due under this Agreement on the due date therefor
(after the expiration of any applicable grace periods), the Lenders shall incur
commercially reasonable costs, expenses and/or losses, by reason of the
liquidation or redeployment of deposits from third parties or in connection with
obtaining funds to maintain any Loans, the Borrower shall pay to the Lenders
upon request by the Lenders, the amount of such costs, expenses and/or losses
within five (5) Business Days after receipt by the Borrower of a certificate
from the Lenders setting forth in reasonable detail such costs, expenses and/or
losses, along with supporting documentation. For the purposes of the preceding
sentence, “costs, expenses and/or losses” shall include, without limitation, any
interest paid or payable to carry any unpaid amount and any loss, premium,
penalty or expense which may be incurred in obtaining, liquidating or employing
deposits of or borrowings from third parties in order to make, maintain or fund
the Loans or any portion thereof.

 

Section 2.7          Interest.

 

(a)          The outstanding principal amount of (a) the Loans shall bear
interest from the date of disbursement of such Loan at the Interest Rate
(calculated on the basis of the actual number of days elapsed). Accrued interest
shall be paid in cash monthly, in arrears, on the first Business Day of each
month (each, an “Interest Payment Date”). Accrued interest will be paid in
Dollars.

 

Section 2.8          Interest on Late Payments. Without limiting the remedies
available to the Lenders under the Transaction Documents or otherwise, to the
maximum extent permitted by applicable law, if an Event of Default has occurred
and is continuing, the Borrower shall pay, in respect of principal and interest
on the Loans outstanding under this Agreement, at the rate per annum equal to
the Interest Rate applicable thereto plus ten percent (10%) for so long as such
Event of Default is continuing. Such interest shall be payable on demand.

 

Section 2.9          Fee and Costs.

 

(a)          From time to time upon demand, the Borrower shall reimburse the
Lenders for their costs and expenses, including reasonable attorneys’ fees in
connection with the negotiation, preparation, execution, administration and
enforcement of the Transaction Documents.

 

(b)          The Borrower will pay to the Initial Lenders in full in cash on the
Agreement Date a fee (the “Closing Fee”) in an amount equal to one and a half
percent (1.5%) of the amount equal to the Commitment minus the amount of the
Roll Up Loan. The Closing Fee will be fully earned and due and payable on the
Agreement Date and will be non-refundable once paid.

 

 14 

 

 

Section 2.10       Superpriority Nature of Obligations. Subject to the terms of
the Financing Orders, as applicable, all Obligations hereunder and under the
other Transaction Documents shall: (i) constitute an allowed superpriority
administrative expense claim against the Borrower with priority in the Chapter
11 Case over any and all administrative expense claims and unsecured claims
against the Borrower and its estate, now existing or hereafter arising, of any
kind or nature whatsoever, including, without limitation, administrative
expenses of the kinds specified in, arising under, or ordered pursuant to
sections 105, 326, 328, 330, 331, 503(b), 506, 507(a), 507(b), 546(c), 546(d),
726(b), 1113 or 1114 respectively, of the Bankruptcy Code, subject in each case
only to the Carve-Out and Prior Liens, and (ii) be secured by Liens on the
Collateral (except for Permitted Liens and subject to the Carve-Out) with the
priority set forth in the Financing Orders.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

Section 3.1          Representations and Warranties of the Borrower. The
Borrower represents and warrants as of the Agreement Date and on each day on
which the Borrower request or receive any Loan, that:

 

(a)          Borrower is conducting its business in compliance with its
Organizational Documents, which are in full force and effect with no material
defaults outstanding thereunder;

 

(b)          no Default or Event of Default (or any other material default or
event of default, however described) has occurred under any of the Transaction
Documents;

 

(c)          [Reserved];

 

(d)          the obligation of the Borrower to make any payment under this
Agreement (together with all charges in connection therewith) is absolute and
unconditional, and there exists no right of setoff or recoupment, counterclaim,
cross-claim or defense of any nature whatsoever to any such payment;

 

(e)          no Indebtedness of Borrower exists other than Permitted
Indebtedness;

 

(f)          Borrower validly exists as a corporation, in good standing under
the laws of the jurisdiction of its organization. Borrower has full power and
authority to own its properties and conduct its business, and is duly qualified
to do business as a foreign entity and is in good standing (or equivalent
concept) in each jurisdiction in which the conduct of its business makes such
qualification necessary and in which the failure to so qualify would have a
Material Adverse Effect;

 

 15 

 

 

(g)          other than the Chapter 11 Case, there is not pending, or, to the
knowledge of Borrower, threatened, any action, suit or other proceeding before
any Government Authority (i) to which Borrower is a party or (ii) which has as
the subject thereof any assets owned by Borrower. There are no current, or, to
the knowledge of Borrower, pending, legal, governmental or regulatory
enforcement actions, suits or other proceedings to which Borrower or any of its
assets is subject;

 

(h)          subject to the entry of the Financing Orders, the Transaction
Documents have been duly authorized, executed and delivered by Borrower, as
applicable, and constitute the valid, legal and binding obligation of Borrower
enforceable in accordance with their terms, except as such enforceability may be
limited by applicable insolvency, bankruptcy, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and applicable
equitable principles (whether considered in a proceeding at law or in equity).
The execution, delivery and performance of the Transaction Documents by the
Borrower and the consummation of the transactions therein contemplated will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien, other than Liens in favor of the Lenders, upon any
assets of Borrower pursuant to, any agreement to which Borrower is a party or by
which Borrower is bound or to which any of the assets of Borrower are subject,
(ii) result in any violation of or conflict with the provisions of the
Borrower’s Organizational Documents or (iii) result in the violation of any law
or any judgment, order, rule, regulation or decree of any Government Authority.
Subject to the entry of the Financing Orders, no consent, approval,
authorization or order of, or registration or filing with any Government
Authority is required for the execution, delivery and performance of any of the
Transaction Documents or for the consummation by the Borrower of the
transactions contemplated hereby except for such registrations and filings in
connection with the entry into the Transaction Documents that are necessary to
comply with applicable federal, state or provincial securities laws and filings
contemplated by the Financing Orders and Borrower has the power and authority to
enter into the Transaction Documents and to consummate the transactions
contemplated under the Transaction Documents;

 

(i)           subject to the entry of the Financing Orders, Borrower holds, and
is operating in compliance in all material respects with, all franchises,
grants, authorizations, licenses, permits, easements, consents, certificates and
orders of any Government Authority (collectively, “Necessary Documents”)
required for the conduct of its business and all Necessary Documents are valid
and in full force and effect; and Borrower has not received written notice of
any revocation or modification of any Necessary Document, and Borrower has no
reason to believe that any Necessary Document will not be renewed in the
ordinary course; and Borrower is in compliance in all material respects with all
applicable federal, state, provincial, local and foreign laws, regulations,
orders and decrees applicable to the conduct of its business;

 

(j)           Borrower has good and marketable title to all of its assets free
and clear of all Liens except Permitted Liens and Prior Liens and subject to the
Carve-Out. The property held under lease by Borrower is held under valid,
subsisting and enforceable leases with only such exceptions with respect to any
particular lease as do not interfere in any material respect with the conduct of
the business of Borrower;

 

 16 

 

 

(k)          Borrower owns or has the right to use pursuant to a valid and
enforceable written license, implied license or other legally enforceable right,
all of the Intellectual Property (as defined below) that is necessary for the
conduct of its business as currently conducted (the “IP”). The IP (excluding
third-party IP that Borrower has a right to use pursuant to a valid and
enforceable written license, implied license or other legally enforceable right)
that is registered with or issued by a Government Authority is valid and
enforceable; there is no outstanding, pending, or, to the knowledge of Borrower,
threatened action, suit, other proceeding or claim by any third person
challenging or contesting the validity, scope, use, ownership, enforceability,
or other rights of Borrower in or to any IP (except for any rejections or
objections that may have been issued by the applicable patent, trademark or
intellectual property office in the ordinary course of prosecution of
applications for registrations for IP) and Borrower has not received any written
notice regarding any such action, suit, or other proceeding. Borrower has not
infringed or misappropriated any material rights of others. There is no pending
or, to the knowledge of Borrower, threatened action, suit, other proceeding or
claim that Borrower infringes upon, violates or uses the Intellectual Property
rights of others without authorization, and Borrower has not received any
written notice regarding any such action, suit, other proceeding or claim.
Except for non-exclusive rights granted by the Borrower to its customers,
distributors, resellers and technology collaborators in respect to their
products and technologies in the course of licensing, selling and developing
such products and technologies, Borrower is not a party to or bound by any
option, license or agreement with respect to IP. The term “Intellectual
Property” as used herein means (i) all patents, patent applications, patent
disclosures and inventions (whether patentable or unpatentable and whether or
not reduced to practice), (ii) all trademarks, service marks, trade dress, trade
names, slogans, logos, and corporate names and Internet domain names, together
with all of the goodwill associated with each of the foregoing, (iii)
copyrights, copyrightable works, and licenses, (iv) registrations and
applications for registration for any of the foregoing, (v) computer software
(including but not limited to source code and object code), data, databases, and
documentation thereof, (vi) trade secrets and other confidential information,
(vii) other intellectual property, and (viii) copies and tangible embodiments of
the foregoing (in whatever form and medium).

 

(l)           Borrower is not in violation of its Organizational Documents.

 

(m)         all income and other material Tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Tax Affiliates
have been filed with the appropriate Government Authorities, all such Tax
Returns are true and correct in all material respects, and all Taxes,
assessments and other governmental charges and impositions reflected therein and
all other material Taxes, assessments and other governmental charges otherwise
due and payable have been paid prior to the date on which any liability may be
added thereto for non-payment thereof except for those contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
are maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP. As of the Agreement Date, the Borrower has no knowledge of any tax
deficiency with respect to its taxes which, if determined adversely, could
reasonably be expected to be materially adverse to the Borrower. Based on its
current expectations, the Borrower will not be a “passive foreign investment
company” (“PFIC”) within the meaning of Section 1297 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”) for the fiscal year ending
December 31, 2014 and does not currently expect to be a PFIC in any subsequent
fiscal year, and does not own any direct or indirect equity interest (or option
to acquire equity interests) in any entity that is expected to be a PFIC in
respect of its current or any subsequent fiscal year. The Borrower is not a
“controlled foreign corporation” (“CFC”) within the meaning of Section 957(a) of
the Code, and does not own 10% or more of the voting shares of any entity that
is a CFC;

 

 17 

 

 

(n)          Except as set forth in Schedule 3.1(n), Borrower has not granted
rights to develop, manufacture, produce, assemble, distribute, license, market
or sell its products, services or Intellectual Property to any other Person and
is not bound by any agreement that affects the exclusive right of Borrower to
develop, manufacture, produce, assemble, distribute, license, market or sell its
products, services or Intellectual Property other than for (i) such distribution
agreements entered into by the Borrower in the ordinary course of business for
the distribution of its products; and (ii) such research agreements entered into
by the Borrower in the ordinary course of business with hospitals, universities
and other educational institutions;

 

(o)          Borrower: (i) at all times has complied in all material respects
with all Applicable Laws, (ii) has not received any warning letter or other
correspondence or notice from the FDA or from any other Government Authority
alleging or asserting noncompliance with Applicable Laws; (iii) possesses and
complies in all material respects with all licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any Applicable Laws (together, the “Authorizations”) which are valid
and in full force and effect and has not received any notice from the FDA or any
other Government Authority alleging or asserting noncompliance with any
Authorizations; (iv) has not received written notice that any Government
Authority has taken, is taking, or intends to take action to limit, suspend,
modify or revoke any Authorization and the Borrower has no knowledge that any
Government Authority is considering such action; and (v) has filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations, except as would not have a Material Adverse
Effect. There is no false or misleading information or significant omission in
any of the submissions by Borrower to the FDA or any other Government Authority.
Borrower has fulfilled and performed its obligations under all Authorizations,
and no event has occurred or condition or state of facts exists which would
constitute a breach or default under, or would cause a revocation or termination
of, any Authorization;

 

(p)          The Form 10-Q of the Borrower filed with the SEC as of November 13,
2015, together with the related notes fairly present the financial condition of
Borrower as of the dates indicated and the results of operations and changes in
cash flows for the periods therein specified in conformity with GAAP
consistently applied throughout the periods involved, subject, in the case of
unaudited financial statements, to year-end adjustments; and, except as
disclosed in Borrower’s public filings, there are no material off-balance sheet
arrangements or any other relationships with unconsolidated entities or other
persons, that may have a current or future effect on the Borrower’s financial
condition, results of operations, liquidity, capital expenditures, capital
resources or significant components of revenue or expenses;

 

 18 

 

 

(q)          Borrower maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for material
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences;

 

(r)          to the knowledge of the Borrower, (i) no “prohibited transaction”
as defined under Section 406 of ERISA or Section 4975 of the Code, or any
individual or class exemption issued and not exempt under ERISA Section 408 and
the regulations and published interpretations thereunder has occurred with
respect to any Employee Benefit Plan, except as for such transactions that would
not have a Material Adverse Effect, (ii) at no time within the last seven (7)
years has Borrower or any ERISA Affiliate maintained, sponsored, participated
in, contributed to or has or had any liability or obligation in respect of any
Employee Benefit Plan subject to Section 302 of ERISA, Title IV of ERISA, or
Section 412 of the Code or any “multiemployer plan” as defined in Section 3(37)
of ERISA or any multiple employer plan for which Borrower or any ERISA Affiliate
has incurred or could incur liability under Section 4063 or 4064 of ERISA, (iii)
no Employee Benefit Plan represents any current or future liability for retiree
health, life insurance, or other retiree welfare benefits except as may be
required by the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, or similar state law, (iv) each Employee Benefit Plan is and has been
operated in compliance with its terms and all applicable laws, including but not
limited to ERISA and the Code, except for such failures to comply that would not
have a Material Adverse Effect, (v) no event has occurred (including a
“reportable event” as such term is defined in Section 4043 of ERISA) and no
condition exists that would subject any Borrower or any ERISA Affiliate to any
tax, fine, lien, penalty or liability imposed by ERISA, the Code or other
applicable law, except for any such tax, fine, lien, penalty or liability that
would not, individually or in the aggregate, have a Material Adverse Effect,
(vi) the Borrower does not maintain any Foreign Benefit Plan, and (vii) the
Borrower does not have any obligations under any collective bargaining
agreement. As used in this clause (r), “Employee Benefit Plan” means any
material “employee benefit plan” within the meaning of Section 3(3) of ERISA,
including, without limitation, all stock purchase, stock option, stock based
severance, employment, change in control, medical, disability, fringe benefit,
bonus, incentive, deferred compensation, employee loan and all other employee
benefit plans, agreements, programs, policies or other arrangements, whether or
not subject to ERISA, under which (A) any current or former employee, director
or independent contractor of Borrower or any of its Subsidiaries has any present
or future right to benefits and which are contributed to, sponsored by or
maintained by Borrower or any of its Subsidiaries or (B) Borrower or any of its
Subsidiaries has had or has any present or future obligation or liability;
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended;
“ERISA Affiliate” means any member of Borrower’s controlled group as defined in
Code Section 414 (b), (c), (m) or (o); and “Foreign Benefit Plan” means any
Employee Benefit Plan established, maintained or contributed to outside of the
United States of America or which covers any employee working or residing
outside of the United States;

 

 19 

 

 

(s)          the Borrower does not, and have not ever, sponsored, administered,
participated in or contributed to a retirement or pension arrangement that
provides defined benefits to employees or former employees of Borrower;

 

(t)          all of the issued and outstanding shares of capital stock of
Borrower are duly authorized and validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state and foreign securities
laws, were not issued in violation of or subject to any preemptive rights or
other rights to subscribe for or purchase securities that have not been waived
in writing. There are no preemptive rights or other rights to subscribe for or
to purchase, or any restriction upon the voting or transfer of any shares of
common stock pursuant to the Organizational Documents or any agreement to which
Borrower or any of its Subsidiaries is a party or by which Borrower or any of
its Subsidiaries is bound. All of the issued and outstanding shares of capital
stock of each of Borrower’s Subsidiaries have been duly and validly authorized
and issued and are fully paid and nonassessable, and Borrower owns of record and
beneficially, free and clear of any claims, Liens (other than Permitted Liens
and Prior Liens) and voting proxies, all of the issued and outstanding shares of
such stock;

 

(u)          all products designed, developed, manufactured, prepared,
assembled, packaged, tested, labeled, distributed or marketed by or on behalf of
the Borrower that are subject to the jurisdiction of the FDA or a comparable
government authority have been and are being designed, developed, tested,
manufactured, prepared, assembled, packaged, distributed, labeled and marketed
in material compliance with the Federal Food, Drug and Cosmetic Act and the
rules and regulations promulgated thereunder and all other Applicable Laws and
Authorizations (each a “Requirement of Law”), including, without limitation,
clinical and non-clinical evaluation, product approval or clearance, good
manufacturing practices, labeling, advertising and promotion, record-keeping,
establishment registration and device listing, reporting of recalls, and adverse
event reporting, and have been and are being tested, investigated, designed,
developed, manufactured, prepared, assembled, packaged, labeled, distributed,
marketed, and sold in material compliance with each applicable Requirement of
Law;

 

(v)         (i) Borrower is in compliance with the written procedures,
record-keeping and reporting requirements required by the FDA or any comparable
government authority pertaining to the reporting of adverse events and recalls
involving any of its products, including, as the case may be, Medical Device
Reporting set forth in 21 C.F.R. Part 803 and Reports of Corrections and
Removals set forth in 21 C.F.R. Part 806, (ii) Borrower’s products are and have
been labeled, promoted, and advertised in accordance with their Permit or within
the scope of an exemption from obtaining such Permit, and (iii) Borrower’s
establishments are registered with the FDA, as applicable, and each product of
Borrower, if any, is listed with the FDA under the applicable FDA registration
and listing regulations for medical devices;

 

 20 

 

 

(w)          since December 31, 2014, Borrower has filed or furnished when due
(including any applicable extensions) all reports, schedules, forms, statements
and other documents required to be filed or furnished by it with the SEC
pursuant to the reporting requirements of the Exchange Act (all of the foregoing
filed or furnished prior to the date hereof and all exhibits included therein
and financial statements, notes and schedules thereto and documents incorporated
by reference therein being hereinafter referred to as the “SEC Documents”).
Except to the extent that any SEC Document has been revised or superseded by a
later-filed or furnished SEC Document, as of their respective dates: (i) the SEC
Documents complied in all material respects with the requirements of the
Exchange Act; (ii) none of the SEC Documents, when filed or furnished, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (iii) the financial statements of Borrower included in the SEC
Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. The financial statements of
Borrower included in the SEC Documents have been prepared in accordance with
U.S. generally accepted accounting principles, consistently applied, during the
periods involved (except (x) as may be otherwise indicated in such financial
statements or the notes thereto, or (y) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of Borrower as of the dates thereof and the results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments which will not be material,
either individually or in the aggregate);

 

(x)          no statement or information contained in this Agreement and any
other Transaction Document, any delivery of financial information or Budget or
any certificate furnished to the DIP Agent or the Lenders or any of them, by or
on behalf of Borrower for use in connection with the transactions contemplated
by this Agreement or the other Transaction Documents when taken as a whole,
contained as of the date such statement, information, or certificate was so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances in which they
were made. The financial information and Budget are based upon good faith
estimates and assumptions believed by management of Borrower to be reasonable at
the time made, such assumptions set forth on Exhibit F hereto; and

 

(y)          subject only to the entry of the order approving the Stalking Horse
Motion, the Asset Purchase Agreement constitutes a valid, legal and binding
obligation of the Borrower enforceable in accordance with its terms.

 

 21 

 

 

Section 3.2          Borrower’s Acknowledgment. Borrower acknowledges that it
has made the representations and warranties referred to in Section 3.1 with the
intention of persuading the Lenders to enter into the Transaction Documents and
fund each of the Loans and that the Lenders have entered into the Transaction
Documents and funded the Loans and on the basis of, and in full reliance on,
each of such representations and warranties and the representations and
warranties shall survive the execution and delivery of this Agreement until the
Obligations are repaid in full.

 

ARTICLE 4
CONDITIONS OF DISBURSEMENT

 

Section 4.1          Conditions to Initial Disbursement. The obligation of the
Initial Lenders to make the Initial Loan, shall be subject to the fulfillment of
the following conditions:

 

(a)          the Chapter 11 Case shall have been commenced in the Bankruptcy
Court, and all of the First Day Orders and all related pleadings to be entered
in connection with the commencement of the Chapter 11 Case or promptly following
the Petition Date shall have been reviewed in advance by the DIP Agent and the
Initial Lenders and shall be reasonably satisfactory in form and substance to
the DIP Agent and the Initial Lenders;

 

(b)          the Bankruptcy Court shall have entered, upon motion in form and
substance satisfactory to the DIP Agent and the Initial Lenders, on such prior
notice as may be satisfactory to the DIP Agent and the Initial Lenders, the
Interim Order no later than one (1) Business Day after the Petition Date,
approving and authorizing this Agreement and the other Transaction Documents,
all provisions thereof and the priorities and liens granted under Bankruptcy
Code sections 364(c) and (d), as applicable, in form and substance satisfactory
to the DIP Agent and the Initial Lenders and such Interim Order shall not have
been reversed, modified, amended, stayed (including stay pending appeal) or
vacated;

 

(c)          the Borrower shall be in compliance with the terms of the Interim
Order in all respects;

 

(d)          no trustee or examiner shall have been appointed with respect to
the Borrower or their respective properties;

 

(e)          the Approved Cash Management Order shall be in full force and
effect, and the Approved Cash Management Arrangements shall have been
implemented, each of which shall be acceptable to the DIP Agent and the Initial
Lenders;

 

(f)          the DIP Agent shall have received an executed Notice of Borrowing
from the Borrower at least one (1) Business Day prior to the date of such
requested Loan, which shall include the Closing Fee;

 

(g)          the DIP Agent and the Initial Lenders shall have received the
Budget which shall be in form and substance satisfactory to the DIP Agent and
the Initial Lenders;

 

 22 

 

 

(h)          the DIP Agent and the Initial Lenders shall have received copies of
all engagement and similar letters for the engagement of Borrower’s
professionals and management agreements of the Borrower;

 

(i)           the DIP Agent shall have received: (i) executed counterparts of
each of the Transaction Documents; (ii) customary officer’s and secretary’s
certificates; (iii) evidence of authority, including without limitation
resolutions or consents and incumbency certificates; and (iv) any material third
party and governmental consents necessary in connection with the Borrower’s
entry into this Agreement and the other Transaction Documents, the financing
thereunder and related transactions;

 

(j)           all representations and warranties of the Borrower under Section
3.1 hereto shall be true and correct in all material respects; provided that, if
a representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition;

 

(k)          the Borrower shall have appointed a chief restructuring officer
acceptable to the DIP Agent and filed a motion seeking Bankruptcy Court approval
of such appointment;

 

(l)           all corporate and judicial proceedings and all instruments and
agreements in connection with the transactions contemplated hereunder among the
Borrower, the DIP Agent and the Initial Lenders contemplated by this Agreement
and the Financing Orders shall be reasonably satisfactory in form and substance
to the DIP Agent and the Initial Lenders, and the Initial Lenders shall have
received all information and copies of all documents or papers requested by it;

 

(m)         the Borrower shall have agreed to the draft of Asset Purchase
Agreement, which shall be subject only to changes that are acceptable to the DIP
Agent and the Initial Lenders;

 

(n)          the Borrower shall have paid all fees, costs and expenses then
payable by the Borrower pursuant to Section 2.9 of this Agreement and the other
Transaction Documents;

 

(o)          no Default or Event of Default has occurred or would result from
the Disbursement; and

 

(p)          the Borrower shall have satisfied such other conditions and
delivered such other financial or other information as may be reasonably
requested by the DIP Agent and the Initial Lenders.

 

Section 4.2          Conditions to each subsequent Loan. The obligation of the
Lenders to make any Loan, including the Roll Up Loan, subsequent to the Initial
Loan shall be subject to the fulfillment of the following conditions:

 

 23 

 

 

(a)          the Lenders shall have received a fully executed and delivered
Notice of Borrowing request at least two (2) Business Days prior to the date of
such requested Loan which, after entry of the Final Order, shall include the
Roll Up Loan;

 

(b)          the minimum borrowing request shall be Five Hundred Thousand
Dollars ($500,000);

 

(c)          as of the date of the proposed Loan, the representations and
warranties contained herein and in each other Transaction Document, certificate
or other writing delivered to the Lenders pursuant hereto or thereto on or prior
to the date of the proposed borrowing, shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof; which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of the date of the proposed borrowing, to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date;

 

(d)          as of the date of such borrowing, no event shall have occurred and
be continuing or would result from the funding of such Loan that would
constitute an Event of Default or a Default;

 

(e)          the Borrower shall have paid all fees, costs and expenses then
payable by the Borrower pursuant to this Agreement and the other Transaction
Documents;

 

(f)          the making of such Loan shall not contravene any law, rule or
regulation applicable to the Lenders;

 

(g)          the amount of the Loan requested and its intended use is permitted
by the Budget;

 

(h)          if such Loan is requested more than twenty (20) days following the
Interim Order, the Final Order shall have been entered by the Bankruptcy Court,
in form and substance satisfactory to the DIP Agent and the Lenders, which Final
Order shall have been entered on such prior notice to such parties as may be
reasonably satisfactory to the DIP Agent and the Initial Lenders, approving and
authorizing on a final basis this Agreement, all provisions hereof and the
priorities and liens granted under Bankruptcy Code sections 364(c) and (d), as
applicable;

 

(i)           neither the Interim Order nor the Final Order, as applicable,
shall have been reversed, modified, amended, stayed (including stay pending
appeal) or vacated;

 

 24 

 

 

(j)           the Borrower shall be in compliance in all respects with the terms
of the Interim Order and the Final Order, as applicable;

 

(k)          no trustee or examiner shall have been appointed with respect to
the Borrower or its properties;

 

(l)           the Approved Cash Management Order shall be in full force and
effect, and the Approved Cash Management Arrangements shall be in effect and
shall not have been materially changed, in each case without the written consent
of the DIP Agent and the Required Lenders;

 

(m)         the DIP Agent shall have received the required periodic updates to
the Budget and the weekly Variance Reports, each in form and substance
satisfactory to the DIP Agent and the Lenders, and the Borrower shall be in
compliance with Section 5.1(f) and (g); and

 

(n)          other than the Chapter 11 Case, no action shall be pending or
threatened (to the knowledge of the Borrower) against the Borrower.

 

The DIP Agent or the Lenders shall be entitled, but not obligated, to reasonably
request and receive, prior to the making of any Loans, additional conditions or
information if, in the good faith judgment of the Required Lenders, such request
is warranted under the circumstances.

 

Section 4.3           Special Loan Advance. Notwithstanding the foregoing
requirements in this Article 4 and without giving effect to any termination of
the Commitment 6.1(a)(ii), upon the occurrence of an Event of Default which is
continuing, Borrower may request, by delivery of a Notice of Borrowing, and
Lender shall advance, within one (1) Business Day of receipt of such Notice of
Borrowing, a Loan to Borrower up to the lesser of (i) the sum of the unfunded
potion of the Commitment and (ii) the amount of accrued gross payroll expenses
up to the date of such Event of Default covered by the Budget, plus the
Carve-Out.

 

ARTICLE 5
AFFIRMATIVE COVENANTS AND EVENTS OF DEFAULT

 

Section 5.1         Affirmative Covenants. Unless the Required Lenders shall
otherwise agree:

 

(a)          Borrower and its Subsidiaries shall maintain its existence and
qualify and remain qualified to do its business as currently conducted, except
where the failure to maintain such qualification would not reasonably be
expected to have a Material Adverse Effect;

 

(b)          Borrower and its Subsidiaries shall comply in all material respects
with all Applicable Laws, except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings;

 

(c)          Borrower shall obtain and its Subsidiaries shall make and keep in
full force and effect all material Authorizations required to conduct their
businesses;

 

 25 

 

 

(d)          the Borrower shall promptly notify the Lenders of the occurrence of
(i) any Default or Event of Default, (ii) any claims, litigation, arbitration,
mediation or administrative or regulatory proceedings (individually, a “Claim”)
that are instituted or threatened against Borrower or its Subsidiaries; (iii)
any reporting of device recalls, device failures or serious adverse events or
deaths in connection with any of the products of Borrower or any of its
Subsidiaries, (iv) an event that has had, or reasonably could be expected to
have, a Material Adverse Effect on the value of any Intellectual Property and
(v) each event which, at the giving of notice, lapse of time, determination of
materiality or fulfillment of any other applicable condition (or any combination
of the foregoing), would constitute a default or event of default (however
described) under any Transaction Document;

 

(e)          (i) if Borrower is not required to file reports pursuant to
Sections 13 or 15(d) of the Exchange Act, Borrower will provide quarterly
financial statements for itself and its Subsidiaries within forty-five (45) days
after the end of each quarter, and audited annual financial statements within
one hundred twenty (120) days after the end of each year prepared in accordance
with GAAP in the United States with a report thereon by Borrower’s independent
certified public accountants (an “Accountant’s Report”); (ii) Borrower will
timely file with the SEC (subject to appropriate extensions made under
Rule 12b-25 under the Exchange Act) any annual reports, quarterly reports and
other periodic reports required to be filed pursuant to Section 13 or 15(d) of
the Exchange Act; and (iii) Borrower will provide to the Lenders copies of all
documents, reports, financial data and other information not available on the
SEC EDGAR system or the SEDAR system and not containing any material non-public
information that the Lenders may reasonably request including amendments to
Organizational Documents promptly after their effectiveness, and cause the
Lenders to be permitted to visit and inspect any of the properties of Borrower,
and to discuss its affairs, finances with its officers during regular business
hours and upon reasonable notice;

 

(f)          not later than two (2) business days prior to the first Monday of
each calendar month commencing on March 3, 2016, the Borrower shall deliver to
the DIP Agent for its approval an updated rolling nine week Budget for the
period commencing on the first Monday of such calendar month. Such Budgets shall
set forth on a line-item basis the Borrower’s anticipated cash receipts and cash
disbursements on a weekly basis which the Borrower expects to incur during each
week included in such Budget. The Borrower shall promptly deliver to the DIP
Agent any supplemental information or updates applicable to any Budget. Until
such time as the DIP Agent and the Lenders have approved in writing any proposed
Budget (which approval shall not be unreasonably withheld or delayed), the
Budget last approved by the DIP Agent and the Lenders shall control;

 

(g)          not later than Thursday of each week, commencing on the first week
after the Agreement Date, the Borrower shall deliver to the DIP Agent a weekly
line-by-line Variance Report for approval in writing by the DIP Agent and the
Lenders (such approval not to be unreasonably withheld or delayed) for the
preceding weekly period and on a cumulative basis for the period of the
applicable Budget, comparing actual cash receipts and disbursements to amounts
projected in the then-applicable Budget and showing on a line-by-line basis any
adverse variance to the corresponding line item of the applicable Budget
together with a reasonably detailed explanation of any material adverse
variances. An approved Variance Report modifies the Budget. No Budget shall be
modified without the prior written consent of the DIP Agent and the Lenders;

 

 26 

 

 

(h)          not later than fifteen (15) days after the last day of each month,
Borrower shall deliver to the DIP Agent non-GAAP basis monthly financial
statements including an unaudited consolidated balance sheet and unaudited
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows as of the end of and for such preceding monthly period and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a financial officer of Borrower as presenting fairly in all
material respects the financial condition as of the end of and for such monthly
period and such portion of the fiscal year and results of operations and cash
flows of Borrower and its Subsidiaries on a consolidated basis, subject to
normal year-end adjustments;

 

(i)           `not less than two (2) Business Days prior to the filing thereof;
and to the extent reasonably practicable, the Borrower shall deliver to the DIP
Agent drafts of all material pleadings, motions, applications, judicial
information, financial information and any other material documents to be filed
by or on behalf of the Borrower with the Bankruptcy Court or delivered to the
U.S. Trustee in the Chapter 11 Case (except in the case of any such documents
filed on an expedited basis in connection with an emergency proceeding, which
shall be delivered as soon as practicable and in any event prior to the filing
thereof);

 

(j)           the Borrower will maintain general and professional liability
insurance, including products/completed operations liability coverage, and such
other insurance coverage in such amounts and with respect to such risks as the
Lenders may reasonably request from time to time and in accordance with Section
5.11 of the Security Agreement;

 

(k)          the Borrower shall use the proceeds of the Loans in accordance with
Section 2.1 and all cash and deposit account proceeds or other cash subject to a
Lien in favor of the Lenders in accordance with the Financing Orders;

 

(l)           as soon as available, but in any event no later than ten (10)
Business Days after the end of each month, Borrower shall deliver to the DIP
Agent a certificate of an authorized officer of Borrower setting forth
computations in reasonable detail satisfactory to the Lenders demonstrating
compliance with the financial covenant set forth in Section 5.3;

 

(m)         the Borrower will deliver to the DIP Agent as soon as practicable in
advance of filing with the Bankruptcy Court, the proposed Interim Order, the
proposed Final Order, as applicable (each which must be in form and substance
satisfactory to the DIP Agent and the Lenders), all other proposed orders and
pleadings related to this Agreement (which must be in form and substance
satisfactory to the DIP Agent and the Lenders), any plan of reorganization or
liquidation, and/or any disclosure statement related to such plan;

 

 27 

 

 

(n)          the Borrower will comply with each Case Milestone on a timely
basis;

 

(o)          the Borrower will provide any additional reporting requirements
requested by the DIP Agent and the Initial Lenders, including, without
limitation, with respect to litigation, contingent liabilities, and ERISA and
environmental events; and

 

(p)          the Borrower will provide periodic access by the DIP Agent, the
Lenders and their advisors to information and senior personnel, senior
management and other company advisors, including conference calls with such
persons upon any request by the DIP Agent or any Lender.

 

The Borrower shall cause each of its Subsidiaries to comply with each of the
agreements set forth in Section 5.1.

 

Section 5.2          Negative Covenants. Unless the Required Lenders shall
otherwise agree:

 

(a)          Borrower shall not, nor shall Borrower permit any Subsidiary to (i)
liquidate or dissolve (unless, prior to such liquidation or dissolution, such
Subsidiary ceases to own any operating assets or conduct business), or (ii)
directly or indirectly, by operation of law or otherwise amalgamate or merge
with, consolidate with, acquire all or substantially all of the assets or stock
of, or otherwise combine with or acquire, any Person. The Borrower shall not
establish any Subsidiary without consent of the Required Lenders and unless such
Subsidiary executes and delivers to the Lenders a guaranty of the Obligations
and security agreement providing for all of its assets to be collateral for the
Obligations in form and substance satisfactory to the Lenders;

 

(b)          Borrower shall not, nor shall Borrower permit any Subsidiary to (i)
enter into any partnership, joint venture, syndicate, pool, profit-sharing or
royalty agreement or other combination, or engage in any transaction, whereby
its income or profits are, or might be, shared with another Person other than a
wholly owned U.S. Subsidiary, (ii) enter into any management contract or similar
arrangement whereby a substantial part of its business is managed by another
Person, or (iii) distribute, or permit the distribution of, any of its assets,
including its intangibles, to any shareholder of any Subsidiary or to any
Affiliate, including by way of loans or advances or purchase or redemption of
equity interests in a Person;

 

(c)          Borrower shall not, nor shall Borrower permit any Subsidiary to,
create, incur or suffer any Lien upon any of its assets, other than Permitted
Liens and Prior Liens and subject to the Carve-Out;

 

(d)          Borrower shall not, nor shall Borrower permit any Subsidiary to,
create, incur, assume, guarantee or remain liable with respect to any
Indebtedness, other than Permitted Indebtedness;

 

 28 

 

 

(e)          Borrower shall not, nor shall Borrower permit any Subsidiary to,
acquire any assets (other than assets acquired in the ordinary course of
business consistent with past practices), directly or indirectly, in one or more
related transactions;

 

(f)          Borrower shall not, nor shall Borrower permit any Subsidiary to (i)
engage in any business other than the businesses in which it is currently
engaged or (ii) modify or alter its organizational documents, except as may be
required by the Bankruptcy Code in connection with the Chapter 11 Case;

 

(g)          Borrower shall not, nor shall Borrower permit any Subsidiary to,
directly or indirectly, enter into any transaction with any of its Affiliates,
except in the ordinary course of business and upon terms that are no less
favorable than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate;

 

(h)          the Borrower shall not declare or pay any dividend or other
distribution on its common shares without the prior written consent from the
Required Lenders;

 

(i)           [Reserved];

 

(j)           [Reserved];

 

(k)          [Reserved];

 

(l)           Borrower shall not, nor shall Borrower permit any Subsidiary to
(i) establish or commence contributing to or otherwise participate in any
retirement or pension arrangement that provides defined benefits; or (ii)
acquire an interest in any Person if such Person sponsors, administers,
participates in, or has any liability in respect of, any retirement or pension
arrangement that provides defined benefits;

 

(m)         Borrower shall not, nor shall Borrower permit any Subsidiary to, use
the proceeds of the Loans other than in accordance with Section 2.1 and the
Budget. No proceeds of any Loan may be used to pay any fees or expenses in
connection with initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation against (i) the Existing Lenders or
Lenders or (ii) in connection with challenging, invalidating, disallowing,
recharacterizing, setting aside, avoiding, subordinating, in whole or in part,
or taking or attempting to take any other action to render unenforceable, the
liens, claims, interests and adequate protection of the Lenders or the Existing
Lenders, subject to an aggregate amount not to exceed $10,000 that may be used
by the Committee, if any, for purposes of investigating (but not challenging)
liens, claims, interests and adequate protection of the Existing Lenders;

 

(n)          Borrower shall not, nor shall Borrower permit any Subsidiary to,
incur, create or assume, suffer to exist or permit any superpriority claim which
is pari passu or senior to the claims of the Lenders against the Borrower
hereunder, except for the Carve-Out;

 

 29 

 

 

(o)          Borrower shall not, nor shall Borrower permit any Subsidiary to,
dispose any of its assets (including, without limitation, any sale and leaseback
transaction) other than in the ordinary course of business;

 

(p)          Borrower shall not, nor shall Borrower permit any Subsidiary to,
enter into any agreement to return any of its inventory outside the ordinary
course of business to any of its creditors for application against any
pre-petition Indebtedness, pre-petition trade payables or other pre-petition
claims under section 546(h) of the Bankruptcy Code;

 

(q)          Borrower shall not, nor shall Borrower permit any Subsidiary to,
make (i) any payments on account of any creditor’s claims against any Borrower,
(ii) payments on account of claims or expenses arising under section 503(b)(9)
of the Bankruptcy Code, (iii) payments in respect of a reclamation program or
(iv) payments under any management incentive plan or on account of claims or
expenses arising under section 503(c) of the Bankruptcy Code, except in each
case, in amounts and on terms and conditions that (A) are approved by order of
the Bankruptcy Court and (B) are expressly permitted by the Budget or otherwise
approved by the Lenders in their sole discretion and in writing; and

 

(r)          Borrower shall not, nor shall it permit any of its Subsidiaries to,
obtain, or seek to obtain, any stay on the exercise of the remedies of the
Lenders hereunder, under any Transaction Document or Financing Order.

 

Section 5.3         Financial Covenant. The Borrower shall not permit, for any
Testing Period starting as of the date which is (a) two (2) weeks after the
Petition Date or (b) if a revised Budget is approved in accordance with Section
5.1(f), two (2) weeks after such approval date, the amount of Actual Cumulative
Operating Disbursements for such Testing Period to be higher than the amount of
Projected Cumulative Operating Disbursements for such Testing Period by more
than, for each of the first eight weekly periods following such date, 15% of
such amount of Projected Cumulative Operating Disbursements for such Testing
Period. “Actual Cumulative Operating Disbursements” shall mean, for any period
of determination, the amount of all operating cash disbursements of the Borrower
during such period. “Projected Cumulative Operating Disbursements” shall mean,
for any period of determination, the amount of all operating cash disbursements
of the Borrower projected (as of the start of such period) to be paid during
such period as set forth in the Budget.

 

ARTICLE 6
EVENTS OF DEFAULT

 

Section 6.1         General Acceleration Provision upon Events of Default.

 

(a)          If any event specified in Section 6.1(b) shall have occurred and be
continuing beyond the applicable cure period or which has not been waived by the
Required Lenders (each, an “Event of Default”), the Required Lenders may (i)
declare the principal of, and accrued and unpaid interest on, the Loans or any
part of any of them (together with any other amounts accrued or payable under
the Transaction Documents) to be, and the same shall thereupon become,
immediately due and payable and (ii) terminate the Commitment, in each case,
without any further notice and without any presentment, demand, or protest of
any kind, all of which are hereby expressly waived by the Borrower, and take any
further action available at law or in equity, including, without limitation, the
sale of the Loans and all other rights acquired in connection with the Loans.

 

 30 

 

 

(b)          Each of the following shall constitute an Event of Default:

 

(i)          Borrower shall have failed to make payment of (A) principal when
due on the Loans, or (B) interest and any other amounts due under the Loans
within five (5) Business Days of their due date;

 

(ii)         any representation or warranty made by Borrower in any Transaction
Document shall have been incorrect, false or misleading as of the date it was
made;

 

(iii)        Borrower shall have failed to comply with the due observance or
performance of Sections 5.1, 5.2 and 5.3;

 

(iv)        Borrower shall have failed to comply with the due observance or
performance of any other covenant, condition or agreement contained in any
Transaction Document (other than as described in clauses (i), (ii) and (iii)
above), and such failure shall not have been cured by the Borrower within five
(5) Business Days;

 

(v)         other than with respect to the Chapter 11 Case, an involuntary
petition shall be filed or an action or proceeding otherwise commenced in
respect of a Borrower seeking relief under any Debtor Relief Law or seeking any
reorganization, arrangement, consolidation or readjustment of the debts of
Borrower under any other bankruptcy or insolvency law and, in respect of any
such action under U.S. law, any of the following events occur: (A) Borrower
consents or acquiesces to the institution of such petition or proceeding, (B)
the petition commencing such proceeding is not timely controverted, (C) the
petition commencing such proceeding is not dismissed within thirty (30) days of
the filing date thereof; (D) an interim trustee is appointed to take possession
of all or any substantial portion of the property or assets of, or to operate
all or any substantial portion of the business of, such Borrower or (E) an order
for relief shall have been issued or entered therein; provided that, Lenders
shall have no obligation to provide any extension of credit to Borrower during
such thirty (30) day calendar period specified in (C) above;

 

(vi)        a receiver, interim receiver, receiver-manager, assignee,
liquidator, sequestrator, custodian, trustee or similar officer shall be
appointed for Borrower or for all or any part of its property or a warrant of
attachment, execution or similar process shall be issued against any part of the
property of Borrower;

 

(vii)       Borrower shall file a certificate of dissolution or shall be
liquidated, dissolved or wound-up or shall commence or have commenced against it
any action or proceeding for dissolution, winding-up or liquidation, or shall
take any action in furtherance thereof;

 

 31 

 

 

(viii)      one or more judgments against Borrower or attachments against any of
its property remain(s) unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of thirty (30) days from the date of entry of such
judgment;

 

(ix)         any authorization necessary for the execution, delivery or
performance of any Transaction Document or for the validity or enforceability of
any of the Obligations is not given or is withdrawn or ceases to remain in full
force or effect, including without limitation the liens or superpriority claims
granted with respect to the Transaction Documents shall not be valid, perfected
and enforceable in all respects, or shall be asserted by or on behalf of
Borrower not to be valid, perfected and enforceable in all respects, or if any
third party files any motion asserting that any pre-Petition Date liens arising
under the Existing Facility Agreement are not valid, perfected and enforceable
in all respects and a court approves such motion;

 

(x)          the validity of any Transaction Documents shall be contested by
Borrower, or any treaty, law, regulation, communiqué, decree, ordinance or
policy of any jurisdiction shall purport to render any material provision of any
Transaction Document invalid or unenforceable or shall purport to prevent or
materially delay the performance or observance by Borrower of the Obligations;

 

(xi)         there is a failure to perform in any agreement to which Borrower is
a party with a third party or parties resulting in a right by such third party
or parties to accelerate the maturity of any indebtedness for borrowed money in
an aggregate amount in excess of $50,000;

 

(xii)        [Reserved];

 

(xiii)       [Reserved];

 

(xiv)       any material suspension by Borrower of operation of any its
businesses (other than in connection with the Chapter 11 Case);

 

(xv)        the Chapter 11 Case shall be dismissed or converted to a case under
chapter 7 of the Bankruptcy Code or Borrower shall file a motion or other
pleading seeking the dismissal of the Chapter 11 Case under section 1112 of the
Bankruptcy Code or otherwise; a trustee under chapter 7 or chapter 11 of the
Bankruptcy Code or an examiner with enlarged powers relating to the operation of
the business (powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code) under section 1106(b) of the Bankruptcy Code shall be appointed
in the Chapter 11 Case and the order appointing such trustee or examiner shall
not be reversed or vacated within thirty (30) days after the entry thereof;

 

 32 

 

 

(xvi)      an order of the Bankruptcy Court shall be entered granting any
superpriority claim (other than the Carve-Out) in the Chapter 11 Case, which is
pari passu with or senior to the claims of the DIP Agent and the Lenders against
Borrower hereunder or any Lien or security interest that is pari passu with or
senior to the Liens and security interest securing the Loans, or Borrower takes
any action seeking or supporting the grant of any such claim, Lien or security
interest, in each case except as expressly permitted hereunder;

 

(xvii)     the Bankruptcy Court shall enter an order or orders granting relief
from the automatic stay under section 362 of the Bankruptcy Code to the holder
or holders of any security interest to permit foreclosure (or the granting of a
deed in lieu of foreclosure or the like) on any assets of Borrower which have a
value in excess of $50,000 in the aggregate or permit other actions that would
have a Material Adverse Effect on the Borrower or its estate;

 

(xviii)    an order of the Bankruptcy Court shall be entered reversing, staying,
vacating or (except as otherwise agreed to in writing by the Lenders in their
sole and absolute discretion) otherwise amending, supplementing or modifying the
Interim Order or, the Final Order;

 

(xix)       Borrower shall make any prepetition payment other than (A) as
permitted by the Interim Order or, the Final Order, (B) as otherwise permitted
by this Agreement, (C) as otherwise ordered by the Bankruptcy Court and agreed
in writing by the DIP Agent in its sole discretion or (D) as authorized by the
Bankruptcy Court (i) in accordance with the First Day Orders entered on, before
or after the Agreement Date or other orders of the Bankruptcy Court entered with
the consent of (or non-objection by) the DIP Agent, (ii) in connection with the
assumption of executory contracts and unexpired leases with the consent of (or
non-objection by) the DIP Agent or (iii) in respect of accrued payroll and
related expenses and employee benefits as of the Petition Date;

 

(xx)        Borrower shall not comply with any terms of the Interim Order, the
Final Order;

 

(xxi)       any stipulation shall be entered into by Borrower or any order shall
be entered by the Bankruptcy Court with respect to the provision of adequate
protection to any Person or the use of cash collateral by Borrower, in each case
that is not satisfactory in form and substance to the DIP Agent in its sole and
absolute discretion;

 

(xxii)      failure at any time to employ a chief restructuring officer for the
Borrower acceptable to the DIP Agent and the Required Lenders, it being agreed
that Shaun Martin, the current chief restructuring officer, is acceptable to the
DIP Agent and the Required Lenders;

 

(xxiii)    entry of a Bankruptcy Court, order authorizing the sale of all or
substantially all of the assets of Borrower (or Borrower seeking or supporting
such sale), other than in accordance with the Stalking Horse Motion, unless (A)
such order contemplates repayment in full in cash of this Agreement upon
consummation of the sale or (B) such sale is consummated as part of a plan of
reorganization;

 

 33 

 

 

(xxiv)    failure of the Bankruptcy Court to permit the Lenders to credit bid
the then outstanding Existing Loans in an amount of $10,550,000 and the then
outstanding Loans, for a total credit bid equal to $15,050,000, hereunder in
connection with the purchase of Borrower’s assets pursuant to the Asset Purchase
Agreement; and

 

(xxv)     failure of the Borrower to meet any of the Case Milestones.

 

Section 6.2          Recovery of Amounts Due. If any amount payable hereunder is
not paid as and when due, the Borrower hereby authorizes the Lenders to proceed,
to the fullest extent permitted by applicable law, without prior notice, by
right of setoff, banker’s lien or counterclaim, against any moneys or other
assets of the Borrower to the full extent of all amounts payable to the Lenders.

 

ARTICLE 7
MISCELLANEOUS

 

Section 7.1          Notices. Any notice to be given under this Agreement shall
be sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile or by electronic mail and shall be effective five (5) days after
being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally, by courier, by facsimile or electronic mail in
each case addressed to a Party. A notice to be given to the Borrower under this
Agreement shall not be effective unless and until it is given by the Required
Lenders. Any notice given to the Borrower under this Agreement by the Required
Lenders shall be binding upon all of the Lenders. The addresses for such
communications shall be:

 

If to the Borrower:

 

Nuo Therapeutics, Inc.

207A Perry Parkway, Suite 1

Gaithersburg, MD 20877

Fax: 1-240-499-2690

Email: DJorden@nuot.com

Attention:  David Jorden

Acting Chief Financial Officer

 

 34 

 

 

With copy to:

 

Dentons US LLP

1301 K Street, NW

Suite 600, East Tower

Washington, DC 20005-3364

Fax: 1-202-408-6399

Email: sam.alberts@dentons.com

Attention: Sam J. Alberts

 

If to the DIP Agent or the Lenders:

 

Deerfield Mgmt, L.P.

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: 212-599-3075

Email: dclark@deerfield.com

Attn: David J. Clark

 

With a copy to:

 

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661

Fax: (312) 577-4676

Attention: Jeffrey L. Elegant, Esq.

 

Section 7.2          Waiver of Notice. Whenever any notice is required to be
given to the Lenders or Borrower under any Transaction Document, a waiver
thereof in writing signed by the person or persons entitled to such notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

 

Section 7.3          Reimbursement of Legal and Other Expenses. If any amount
owing to the Lenders under any Transaction Document shall be collected through
enforcement of this Agreement, any Transaction Document or restructuring of the
Loans or Commitment, in the nature of a workout, settlement, negotiation, or any
process of law, or shall be placed in the hands of third Persons for collection,
the Borrower shall pay (in addition to all monies then due in respect of the
Loan or otherwise payable under any Transaction Document) attorneys’ and other
fees and expenses incurred in respect of such collection.

 

 35 

 

 

Section 7.4          Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such State. Each Party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such Party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. The Parties hereby waive all rights to a trial by jury.

 

Section 7.5          Successors and Assigns. This Agreement shall bind and inure
to the respective successors and assigns of the Parties, except that Borrower
may not assign or otherwise transfer all or any part of its rights under the
Transaction Documents without the prior written consent of the Required Lenders.
Each Lender may sell or otherwise transfer the Loans and related Commitments,
provided that such Lender shall have provided notice of the transfer to Borrower
for recordation in the Register pursuant to Section 1.4. Upon receipt of a
notice of a transfer of an interest in a Loan, Borrower shall record the
identity of the transferee and other relevant information in the Register and
the transferee shall (to the extent of the interests transferred to such
transferee) have all the rights and obligations of, and shall be deemed, a
Lender hereunder.

 

Section 7.6          Entire Agreement. The Transaction Documents contain the
entire understanding of the Parties with respect to the matters covered thereby
and supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto. The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party.

 

Section 7.7          Severability. If any provision of this Agreement shall be
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. The Parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provision.

 

Section 7.8          Counterparts. This Agreement may be executed by each Party
on separate counterparts, each of which and any facsimile copies thereof shall
be deemed an original, but all of which together shall constitute one and the
same agreement.

 

Section 7.9          Survival. The obligations of Borrower under Section 1.4 and
the obligations of the Borrower and the Lenders under this Article 7 shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, or the
termination of the Commitment or this Agreement or any provision hereof.

 

Section 7.10        Waiver. Neither the failure of, nor any delay on the part
of, any Party in exercising any right, power or privilege hereunder, or under
any agreement, document or instrument mentioned herein, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lenders upon any default
under this Agreement or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lenders in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Lenders in respect of any other default. All rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies otherwise provided by
law.

 

 36 

 

 

Section 7.11       Indemnity.

 

(a)          The Borrower shall, at all times, indemnify and hold harmless (the
“Indemnity”) each of the Lenders and each Lender’s directors, partners,
officers, employees, agents, counsel and advisors (each, an “Indemnified
Person”) from any losses, claims (including the cost of defending against such
claims), damages, liabilities, penalties, or other expenses (each a “Loss”)
which an Indemnified Person may incur or to which an Indemnified Person may
become subject to the extent such Loss arises out of a breach of any
representation, warranty or covenant of the Borrower in any of the Transaction
Documents, or the extension of credit hereunder or the Loan or the use or
intended use of the Loan. The Indemnity shall not apply with respect to any
Indemnified Person to the extent that a court or arbitral tribunal with
jurisdiction over the subject matter of the Loss, such Indemnified Person and
over the Borrower determines (after such Indemnified Person that had an adequate
opportunity to defend its interests), that such Loss resulted from the willful
misconduct of such Indemnified Person, which determination results in a final,
non-appealable judgment or decision of a court or tribunal of competent
jurisdiction. The Indemnity is independent of and in addition to any other
agreement of any Party under any Transaction Document to pay any amount to the
Lenders or the Borrower, as applicable, and any exclusion of any obligation to
pay any amount under this subsection shall not affect the requirement to pay
such amount under any other section hereof or under any other agreement.

 

(b)          Promptly after receipt by an Indemnified Person under this Section
7.11 of notice of the commencement of any action (including any governmental
action), such Indemnified Person shall deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, to assume control of the defense thereof with counsel mutually
satisfactory to the indemnifying party and the Indemnified Person.

 

(c)          An Indemnified Person shall have the right to retain its own
counsel with the reasonable fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel for the indemnifying party, the
representation by such counsel of the Indemnified Person and the indemnifying
party would be inappropriate due to actual or potential differing interests
between such Indemnified Person and any other party represented by such counsel
in such proceeding. The indemnifying party shall pay for only one separate legal
counsel for the Indemnified Persons, and such legal counsel shall be approved by
the indemnifying party. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
legal action shall not relieve the indemnifying party of any liability to the
Indemnified Person under this Section 7.11, except to the extent that the
indemnifying party is actually prejudiced in its ability to defend such action.
The indemnification required by this Section 7.11 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.

 

 37 

 

 

(d)          Without prejudice to the survival of any other agreement of any of
the Parties hereunder, the agreements and the obligations of the Borrower
contained in this Section 7.11 shall survive the termination of each other
provision hereof and the payment of all amounts payable to the Lenders
hereunder.

 

Section 7.12       Interest Limitations. The Transaction Documents are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration or otherwise, shall the amount paid or agreed to be paid
to the Lenders for the Loan exceed the maximum amount permissible under
applicable law. If from any circumstance whatsoever fulfillment of any provision
hereof, at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by law, then, ipso facto, the
obligation to be fulfilled shall be reduced to the limit of such validity, and
if from any such circumstance the Lenders shall ever receive anything which
might be deemed interest under applicable law, that would exceed the highest
lawful rate, such amount that would be deemed excessive interest shall be
applied to the reduction of the principal amount owing on account of the Loan,
or if such deemed excessive interest exceeds the unpaid balance of principal of
the Loan, such deemed excess shall be refunded to the Borrower. All sums paid or
agreed to be paid to the Lenders for the Loan shall, to the extent permitted by
applicable law, be deemed to be amortized, prorated, allocated and spread
throughout the full term of the Loan until payment in full so that the deemed
rate of interest on account of the Loan is uniform throughout the term thereof.
The terms and provisions of this Section shall control and supersede every other
provision of this Agreement.

 

Section 7.13       Further Assurances. Froth time to time, the Borrower shall
perform any and all acts and execute and deliver to the Lenders such additional
documents as may be necessary or as requested by the Lenders to carry out the
purposes of any Transaction Document or any or to preserve and protect the
Lenders’ rights as contemplated therein.

 

Section 7.14       Independent Transaction Documents. Each Transaction Document
constitutes an independent agreement between the parties thereto (the
“Transaction Parties”) and no Transaction Document shall be construed so as to
affect the rights of the Transaction Parties to their rights and remedies under
another Transaction Document.

 

[SIGNATURE PAGE FOLLOWS]

 

 38 

 

 

IN WITNESS WHEREOF, the Lenders and the Borrower have caused this Agreement to
be duly executed.

 

BORROWER:       NUO THERAPEUTICS, INC.         By: /s/ David Jorden   Name:
David Jorden   Title: Acting Chief Financial Officer         DIP AGENT:      
DEERFIELD MGMT, L.P.       By: J.E. Flynn Capital, LLC, its General Partner    
    By: /s/ David J. Clark   Name: David J. Clark   Title: Authorized Signatory
        LENDERS:       DEERFIELD PRIVATE DESIGN FUND II, L.P.       By:   
Deerfield Mgmt, L.P., its General Partner   By:    J.E. Flynn Capital, LLC, its
General Partner         By: /s/ David J. Clark   Name: David J. Clark   Title:
Authorized Signatory  

 

[Signature Page to Senior Secured, SuperPriority Debtor-in-Possession Credit
Agreement]

 

 

 

 

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P.     By:    Deerfield Mgmt, L.P.,
its General Partner   By:    J.E. Flynn Capital, LLC, its General Partner      
  By: /s/ David J. Clark   Name: David J. Clark   Title: Authorized Signatory  
      DEERFIELD SPECIAL SITUATIONS FUND, L.P.       By:    Deerfield Mgmt, L.P.,
its General Partner   By:    J.E. Flynn Capital, LLC, its General Partner      
  By: /s/ David J. Clark   Name: David J. Clark   Title: Authorized Signatory  

 

[Signature Page to Senior Secured, SuperPriority Debtor-in-Possession Credit
Agreement]

 

 

 

 

EXHIBIT A

 

Form of Notice of Borrowing

 

NOTICE OF BORROWING

 

DATE: [__________]

 

Deerfield Mgmt, L.P., as DIP Agent

780 Third Avenue, 37th Floor

New York NY 10017

Fax: 212-59903075

Email: dclark@deerfield.com

Attn: David J. Clark

 

RE: Request for disbursement of Loan

 

Ladies and Gentlemen:

 

1. We refer to the Senior Secured, Superpriority Debtor-in–Possession Credit
Agreement, dated as of January 28, 2016, between Nuo Therapeutics, Inc.
(“Borrower”) and Deerfield Management Company, L.P., as DIP Agent, and the
Lenders (as defined therein) from time to time party thereto (as amended,
restated, supplemented or modified from time to time, the “Credit Agreement”).

 

2. Capitalized terms used but not defined herein have the meanings ascribed to
them in the Credit Agreement.

 

3. The Borrower hereby requests that the Lenders advance a Loan on [___________]
in the principal amount of $[______________] in accordance with Section 2.2 of
the Credit Agreement. The Lenders are requested to disburse the proceeds of such
Loan to the parties listed on Annex 1 attached hereto by wire transfer in the
corresponding amounts set forth in such Annex 1.

 

4. The Borrower hereby certifies that (a) the representations and warranties in
Article 3 of the Credit Agreement are true in all material respects on the date
hereof with the same effect as though such representations and warranties had
been made on today’s date, (b) no Event of Default or Default has occurred and
is continuing, and (c) the relevant conditions to the making of such Loan set
forth in Article 4 of the Credit Agreement have been fulfilled.

 

Very truly yours,       NUO THERAPEUTICS, INC.         By:     Name:   Title:  

 

ANNEX 1 to NOTICE OF BORROWING

 

Wire Transfer Instructions for Disbursement of Loan:

 

 

 

 

EXHIBIT B

Permitted Liens

 

None

 

 

 

 

SCHEDULE 1

Budget

 

(attached)

 

 Schedule 1-1 

 

 

SCHEDULE 2

Pro Rata Shares

 

Deerfield Private Design Fund II, L.P.   30.7560%        Deerfield Private
Design International II, L.P.   35.2440%        Deerfield Special Situations
Fund, L.P.   34.00%

 

 Schedule 2-1 

 